Citation Nr: 0520545
Decision Date: 08/26/05	Archive Date: 11/10/05

DOCKET NO. 04-29 828                        DATE AUG 26 2005


On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the veteran's death.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had recognized military service from June 1945 to January 1946 and from July 1946 to April 1947. The veteran died in November 1979. The appellant is advancing her claim as the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The appellant initially requested a Board hearing but withdrew her request by written correspondence received September 2004. In July 2005, a motion by the appellant to advance her appeal on the Board's docket was granted.

At the appellant's request, In September 2004 the RO furnished the appellant an appropriate form for designating a new representative. However, she did not return the form. Accordingly, the appellant continues to be represented by the service organization listed on the first page of this decision.

In July 2005, the Board granted the appellant's motion to advance her appeal on the Board's docket under 38 C.F.R. § 20.900(c) (2004).

FINDINGS OF FACT

1. A June 1997 Board decision denied the appellant's claim to reopen entitlement to service connection for the cause of the veteran's death; the appellant was notified of the decision, and she did not appeal.

2. In October 2001 the appellant requested that her claim for service connection for the cause of the veteran's death be reopened.

- 2 


3. Evidence received since the June 1997 Board decision is cumulative of the evidence of record at the time of the June 1997 denial of the appellant's claim of service connection for the cause of the veteran's death and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The June 1997 Board decision which denied service connection for schizophrenic reaction is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2. Evidence received since the June 1997 Board decision in connection with the cause of the veteran's death is not new and material, and the veteran's claim of service connection for the cause of the veteran's death, has not been reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

After reviewing the claims file, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits. Specifically, the discussions in the January 2002, June 2003, and September 2004 RO letters, the July 2003 rating decision, and the July 2004 statement of the case have collectively informed the appellant of the information

- 3 


and evidence necessary to warrant entitlement to the benefits sought. Moreover, in the January 2002, June 2003, and September 2004 letters, the appellant was advised of the types of evidence VA would assist in obtaining as well as the appellant's own responsibilities with regard to identifying relevant evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the January 2002, June 2003, and September 2004 letters implicitly notified the appellant of the need to submit any pertinent evidence in the appellant's possession. In this regard, the appellant was repeatedly advised to identify any source of evidence and that VA would assist in requesting such evidence. The Board believes that a reasonable inference from such communication was that the appellant must also furnish any pertinent evidence that the appellant may have and that the requirements of38 C.F.R. § 3.159(b)(1) have been met. The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.c. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the RO provided notice about what evidence the appellant needed to submit to establish entitlement and what the V A would do to assist her in January 2002, prior to the RO's initial decision to deny the claim in July 2002 as anticipated by the recent court holding. In other words, the VCAA notice is timely.

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation. The record includes service medical records, private medical records, several appellant statements, death certificate, and medical certificates. In an August 2004 VA Form 9, the appellant requests VA to obtain a medical nexus opinion. However, such action is not

- 4 


authorized until new and material evidence is received. See 38 C.F .R. § 3.159(c)(4)(iii). The Board otherwise finds that the information and evidence of record contains sufficient competent medical evidence to decide the claim. 38 C.F.R. § 3.159(c)(4). No other pertinent evidence has been identified by the appellant as relevant to the issue on appeal. Under these circumstances of this particular case, no further action is necessary to assist the appellant with the claims.

Criteria and Analysis

A review of the claims file reveals that appellant's claim to reopen entitlement to service connection for the cause of the veteran's death was denied by a June 1997 Board decision. The appellant was advised of that determination, but did not appeal. That decision therefore became final. 38 U.S.C.A. § 7104(b). However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.

In October 2001, the appellant again requested that the claim be reopened. For claims received on or after August 29,2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F .R. § 3.156 (2004). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At this point, the Board notes that a July 2002 rating decision also denied the appellant's claim, and it appears that that rating decision may be the most recent

- 5 


final denial. Nevertheless, the statement of the case shows that in applying the new and material evidence analysis, the RO has looked to the June 1997 Board decision. To avoid confusion, and because such an approach is to the appellant's advantage, the Board will also consider whether new and material evidence has been received since the June 1997 Board decision.

The appellant's claim to reopen entitlement to service connection for the cause of the veteran's death was denied by the June 1997 Board decision because the appellant had not submitted any new evidence that related the veteran's death to his service. Specifically, the Board found that the appellant had not demonstrated that the veteran's pulmonary tuberculosis (PTB) was of service origin or that preexisting PTB was aggravated by service. Since the June 1997 Board decision the appellant has submitted a July 1987 doctor's letter reflecting treatment for PTB inservice, medical certificates reflecting the cause of death as Koch's pulmonary and congestive heart failure, copy of the death certificate, a May 2003 doctor's letter explaining the veteran's cause of death, service records (including medical records), and a statement by the veteran's brother-in-law indicating that the veteran was physically fit before service. The July 1987 doctor's letter, the medical certificates, the death certificate, and the service records were all considered by the Board before the June 1997 decision. Consequently, this evidence is not new and is cumulative. Although the May 2003 doctor's letter is new, as it was not previously submitted, it details the veteran's cause of death as congestive heart failure due to pulmonary tuberculosis. This information is cumulative to the medical information available prior to the June 1987 Board decision and does not relate the veteran's death to service. The brother-in-Iaw's statement is new, as it was also not previously submitted, and it discusses the veteran's health condition prior to service. However, opinions as to medical conditions and possible causes must be made by medically trained professionals. Lay assertions of medical causation cannot serve as a predicate to reopen the veteran's claim. Moray v. Brown, 5 Vet. App. 211, 214 (1993). Consequently, this evidence is not sufficient to reopen the appellant's claim.

- 6 


All the newly received items of evidence do no address the question of whether the veteran's PTB, which caused his death, is causally linked to service. As such, these new items do not raise a reasonable possibility of substantiating the claim. As no new and material evidence has been received, the veteran's claim has not been reopened.

ORDER

The appeal is denied.

	ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

- 7 




